                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                  SHREVEPORT DIVISION


WEYERHAEUSER CO.                                      CIVIL ACTION NO. 17-cv-0856

VERSUS                                                JUDGE TERRY A. DOUGHTY

PARDEE MINERALS, LLC, ET AL                           MAG. JUDGE MARK L. HORNSBY


                                           ORDER

       For the reasons assigned in the Report and Recommendation of the Magistrate Judge

previously filed herein, and having conducted a de novo review of the entire record, including the

written objections filed, and concurring with the findings of the Magistrate Judge under the

applicable law,

       IT IS ORDERED, ADJUDGED, AND DECREED that EP Energy E & P Company,

LP’s Motion to Dismiss [Doc. No. 69] is GRANTED, and all claims against EP Energy E & P

Company, LP brought pursuant to La. Rev. Stat. 31:206 & 207 are DISMISSED WITH

PREJUDICE for failure to state a claim on which relief may be granted.

       MONROE, LOUISIANA, this 30th day of October, 2018.




                                                        TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
